                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OPERATING ENGINEERS LOCAL 66,               )
AFL-CIO AND CONSTRUCTION                    )
INDUSTRY COMBINED FUNDS, INC., as           )
agent for the Board of Trustees of          )      Civil Action No. 2:20-cv-1995-CRE
Operating Engineers Local 66 Annuity and    )
Savings Fund, Operating Engineers           )
Construction Industry and Miscellaneous     )
Pension Fund, International Union of        )
Operating Engineers, Operating Engineers    )
Local 66 Welfare Fund and Operating         )
Engineers Local 66 Dues Deduction Fund      )
and other related Funds,                    )
                                            )
                     Plaintiff,             )
                                            )
      v.                                    )
                                            )
EAST COAST PAVING & SEAL                    )
COATING, INC. a/k/a EAST COAST              )
PAVING & SEALCOATING, INC.,                 )
BARBARA S. HASSON and BARRY                 )
MILES,                                      )
                                            )
                     Defendants.            )

                                    ORDER OF COURT

       AND NOW, to wit, this           day of                                  , 2021, upon
consideration of Plaintiff’s Motion for Default Judgment and the Affidavit attached thereto,
it is hereby ORDERED, ADJUDGED, and DECREED that said Motion be, and hereby is
GRANTED.
                                       COUNT II
                       Operating Engineers Local 66, AFL-CIO and
            Construction Industry Combined Funds, Inc. v. Barbara S. Hasson

       Judgment is entered in favor of the Plaintiff Operating Engineers Local 66, AFL-CIO and
Construction Industry Combined Funds, Inc. and against the Defendant Barbara S. Hasson in
the amount of $77,760.92 plus additional interest from April 13, 2021 at the rate of 1% per
month or $16.53 per day.
                                       COUNT III
                        Operating Engineers Local 66, AFL-CIO and
             Construction Industry Combined Funds, Inc. v. Barbara S. Hasson

        Judgment is entered in favor of the Plaintiff Operating Engineers Local 66, AFL-CIO and
Construction Industry Combined Funds, Inc. and against the Defendant Barbara S. Hasson in
the amount of $4,772.21 plus additional interest from April 13, 2021 at the rate of 1% per month
or $1.24 per day.




                                                   ___________________________________
                                                   The Honorable Cynthia Reed Eddy
                                                   United States District Judge

TADMS:5196127-1 017020-184890




                                               2
